DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The examiner acknowledges the election without traverse of claims 13-22, group 2 in remarks filed 6/22/2022. Upon further consideration, the restriction requirement is improper and is hereby withdrawn. Therefore, claims 1-12 are rejoined and examined. Claims 1-22 are pending for examination. 

Priority
Any claim that only contains subject matter that is fully supported in compliance
with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the
parent application of a CIP will have the effective filing date of the parent
application. On the other hand, any claim that contains a limitation that is only
supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the
disclosure of the CIP application will have the effective filing date of the CIP
application. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344,
104 USPQ2d 1641 (Fed. Cir. 2012). Since the parent applications 14/506,122, 14/682,001, 15/636,120, 15/691,500, 15/716,661, 15/842,063, 15/903,597 and IN201821014426 do not have support for the dispensing device as claimed in claims 1-22, the effective filing date of the instant application is 6/28/2018.

Claim Objections
The claims are objected to because of the following informalities:  
The preamble of the dependent claims should remain consistent with that of the independent claim. Thus they should read “The dispensing device and pharmaceutical composition of claim…”
Claim 12 recites “(9)” in the last line. This should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 recites positively a patient and thus encompasses a human organism. The examiner recommends amending the claim to read “wherein the composition is configured to be delivered from the dispensing device to a patient…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “pharmaceutical composition” in the preamble and then subsequently refers to “the pharmaceutical composition”. The claim then recites “an aqueous pharmaceutical composition” making it unclear if this is in addition to the previously recited pharmaceutical composition. Claims 2-12 are rejected due to their dependency on claim 1. 
Claim 10 recites “the closed position”. There is a lack of antecedent basis for this claimed limitation. 
Claim 13 claims “pharmaceutical composition” in the preamble and then subsequently refers to “the pharmaceutical composition”. The claim then recites “an aqueous pharmaceutical composition” making it unclear if this is in addition to the previously recited pharmaceutical composition. Claims 14-22 are rejected due to their dependency on claim 1. Claims 14-22 are rejected due to their dependency on claim 13.
Claims 15 and 17 recite “the closed position”. There is a lack of antecedent basis for this claimed limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaketic (WO 01/089984 A1) in view of Dhuppad et al. (US 9,078,923 B2).
Regarding claim 1, Jaketic discloses a dispensing device and pharmaceutical composition for nasal administration to a human (a dispensing container suitable for storing and dispensing medicament fluid solutions in to a user’s nasal passages; page 6, lines 10-15; page 7, lines 1-2; Claim 29), comprising: 
a container (the bottle 32; page 11, lines 21-22; figure 4) having an internal bottom (a hemispherical well 98 projects downwards from a central portion that both comprise the internal bottom; page 15, lines 7-10; figure 11), the center located along a longitudinal axis of the container (a hemispherical well 98 projects downwards from a central portion with the central point of the well 98 to be the low point of the container, and thus extends from the longitudinal axis of the container; page 15, lines 7-10; figure 11), the internal bottom centrally located about the longitudinal axis (figure 11), the center being a low point of the internal bottom of the container (a hemispherical well 98 projects downwards from a central portion with the central point of the well 98 to be the low point of the
container, and thus extends from the longitudinal axis of the container; page 15, lines 7-10; figure 11); 
a dispenser head for dispensing the pharmaceutical composition from the container (a dispensing assembly 34 for dispensing medicament fluid from the bottle; page 10; lines 5-8; Claim 27; figure 3), the dispenser head comprising at least a pump (the pump assembly 38; figure 3, 4; page 10, line 10), a dispensing channel (during use, the inlet port 44 draws fluid in and the outlet port 48 expels fluid out of the pump assembly 38 through the associated tubes 42 and 46, respectively, and thus functions as a channel for expelling fluid; figure 3, 4; page 10, lines 12-13), and a dispensing orifice (a centrally located orifice through which fluid is expelled; page10, lines 14-15; figure 3); 
a dip tube extending along the longitudinal axis of the container (a dip tube 42 including an inlet port 84 at the distal end 86 position centrally in proximity to the lowest central point 74, and so extending along the longitudinal axis of the container; page 12, lines 11-13; page 15, lines 7-10; figure 4, 11), the
dip tube having a proximal end communicating with the dispenser head and an open distal end extending into the well (a dip tube 42 including an inlet port 84 at the distal end 86 position centrally in proximity to the lowest central point within the hemispherical well 98 that projects downwards from a central portion with the central point of the well 98 to be the low point of the container; page 12, lines 11-13; page 15, lines 7-10; figure 4, 11), 
Jaketic does not explicitly disclose the container having a conically shaped internal bottom, wherein the internal bottom is angled downwardly from a side of the container toward a center and an aqueous pharmaceutical composition in the container, the composition comprising: about 0.001 % w/w to about 0.075% w/w mometasone, an ester thereof, or a salt thereof in particulate form;
about 0.5% w/w to about 0.8% w/w olopatadine or its salt in dissolved form; and 
a hydrocolloid in an amount sufficient to inhibit phase separation for at least 24 hours when stored at 25 ± 2° C. and 60% ± 5% relative humidity. 
However, Jaketic discloses a second embodiment wherein the container having a conically shaped internal bottom (the bottle 32 comprises a downwardly-projecting substantially conical bottom wall 72; page 11, lines 21-22; figure 4), wherein the internal bottom is angled downwardly from a side of the
container toward a center (the downwardly-projecting substantially conical bottom wall 72 and tapering interior bottom surface 73 are angled from the side of the container towards the center; page 11, lines 21-22; page12, lines 1-2; figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jaketic with the second embodiment of Jaketic to provide a conically shaped internal bottom that includes a further angularly deepened well for advantage of ensuring the fluid collects at the internal bottom of the container near the dip tube. The combination of the overall sloping bottom and the further sloped center therein provides a two-fold measure of ensuring the device functions properly (by ensuring liquid flows to the dip tube) even if structurally deformed, thereby improving the reliability and lifetime of the device. 
Dhuppad discloses an aqueous pharmaceutical composition (a stable fixed dose aqueous pharmaceutical composition; Claim 1), the composition comprising: about 0.001 % w/w to about 0.075% w/w mometasone, an ester thereof, or a salt thereof in particulate form (0.001% w/w to about 0.075% w/w mometasone or its salt in particulate form; Claim 1); 
about 0.5% w/w to about 0.8% w/w olopatadine or its salt in dissolved form (about 0.5% w/w to about 0.8% w/w olopatadine or its salt in dissolved form; Claim 1); and 
a hydrocolloid in an amount sufficient to inhibit phase separation for at least 24 hours when stored at 25 ± 2° C. and 60% ± 5% relative humidity (a hydrocolloid system in an amount sufficient to inhibit phase separation for at least 24 hours when stored at 25±2° C. and 60% ±5% relative humidity; Claim 1). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the dispensing device of Jaketic with the pharmaceutical composition of Dhuppad to create a device that can dispense a pharmaceutical! composition capable of treating rhinitis in a human (abstract) for the advantage of providing patients a portable device for treatment in daily life outside clinical settings.

Regarding claim 7, Jaketic as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Jaketic as modified fails to disclose 
further wherein the pharmaceutical composition contains not more than 1 % of total impurities when stored for up to 12 months. 
However, Dhuppad discloses wherein the pharmaceutical composition contains not more than 1 % of total impurities when stored for up to 12 months (the composition contains a total impurity content of no more than 1.0% when stored for at least 6 months; column 7, lines 63-66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and composition of Jaketic with the composition of Dhuppad to provide a dispensing device capable of delivering a composition that contains no more than 1% of total impurities when stored for up to 12 months for the advantage of ensuring the pharmaceutical composition that continues to treat patients over time and storage, thus being less wasteful. Further this ensure the patient does not inhale impurities.

Regarding claim 11, Jaketic as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Jaketic further discloses wherein the composition when delivered from the dispensing device to a suffering patient can serve as a medical treatment delivery (the containers are especially suitable for dispensing medicaments; page 7, lines 1-2), but fails to disclose further wherein the composition when delivered from the dispensing device to a patient suffering from allergic rhinitis provides relief from symptoms of allergic rhinitis.
However, Dhuppad discloses wherein the composition when delivered
from the dispensing device to a patient suffering from allergic rhinitis provides relief from symptoms of allergic rhinitis (the aqueous suspension for rhinitis treatment is provided as a form of nasal spray and can treat symptoms associated with rhinitis; column 13, lines 40-43, 50-54; column 14, lines 50-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaketic/Dhuppad to provide a dispensing device capable of delivering a composition that provides relief from symptoms of allergic rhinitis for the advantage of providing a portable treatment device for users suffering for rhinitis allergies and its associated symptoms.

Regarding claim 12, Jaketic as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Jaketic does not explicitly disclose wherein the composition comprises about 0.025% w/w mometasone furoate, about 0.665%  w/w olopatadine hydrochloride, about 0.5% w/w carboxymethyl cellulose sodium, about 1.2% w/w mixture of microcrystalline cellulose and carboxymethyl cellulose sodium, about 0.02% w/w benzalkonium chloride, about 0.4% w/w sodium chloride, about 0.01 % w/w
di-sodium edetate, about 0.94% w/w sodium phosphate heptahydrate, and about 0.01 % w/w polysorbate 80. 
However, Dhuppad discloses wherein the composition comprises about 0.025% w/w mometasone furoate (0.025% or 0.05% w/w
mometasone furoate monohydrate; Claim 19), about 0.665% w/w olopatadine hydrochloride (0.665% w/w olopatadine hydrochloride; Claim 19), about 0.5% w/w carboxymethyl cellulose sodium (0.5% w/w carboxymethyl cellulose sodium; Claim 19), about 1.2% w/w mixture of microcrystalline cellulose and carboxymethyl cellulose sodium (1.2% w/w of a mixture of microcrystalline cellulose and
carboxymethyl cellulose sodium; Claim 19), about 0.02% w/w benzalkonium chloride (0.02% w/w benzalkonium chloride; Claim 19), about 0.4% w/w sodium chloride (0.41% w/w sodium chloride chloride; Claim 19), about 0.01 % w/w di-sodium edetate (0.01% w/w di-sodium edetate chloride; Claim 19), about 0.94% w/w sodium phosphate heptahydrate (0.94% w/w sodium phosphate heptahydrate
chloride; Claim 19), and about 0.01 % w/w polysorbate 80 (0.01% w/w polysorbate 80 chloride; Claim 19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaketic with the
composition of Dhuppad to provide a device that delivers the aforementioned composition above for the advantage of delivering nasal treatment for rhinitis in humans (abstract).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaketic (WO 01/089984 A1) in view of Dhuppad et al. (US 9,078,923 B2) in further view of Veronesi et al. (US 2005/0158247 A1).
Regarding claim 8, Jaketic as modified discloses the device and composition of claim 1.
Jaketic further discloses wherein the dispensing device dispenses a precise amount of fluid per actuation (the fluid dispensing apparatus provides a precise dosing for every fluid discharge administered by actuation of the device, page 3, lines 18-20), but fails to explicitly disclose wherein the precise amount of fluid discharged is about 100 ul of the composition per actuation and wherein a single
actuation dispenses about 665 mcg of olopatadine and about 25 mcg or about 50 mcg of mometasone. 
However Veronesi discloses wherein the precise amount of fluid discharged is about 100 ul of the composition per actuation (a nasal spray pharmaceutical
formulation is administered by metered pump systems to deliver individual doses of 100 microliters; paragraph [0076)). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Jaketic as taught by Veronesi to provide a dispensing device capable of delivering 100 ul of the composition per actuation for the advantage of ensuring the proper dosage of pharmaceutical composition is administered while ensuring user comfort by minimizing the volume of fluid discharged into the nasal cavity upon use. 
Furthermore, Dhuppad discloses wherein a stable fixed dosed pharmaceutical composition for nasal administration (a pharmaceutical aqueous suspension composition (e.g., contained in a container) for nasal administration to a human; column 5, lines 16-19) to humans comprises about 665 mcg of olopatadine and about 25 mcg or about 50 mcg of mometasone (mometasone furoate monohydrate equivalent to about 50 mcg of mometasone furoate and olopatadine hydrochloride equivalent to about 600 mcg olopatadine, which is about 665 mcg; column 13; lines 8-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaketic with the composition of Dhuppad to provide a dispensing device capable of delivering a specific volume of a particular pharmaceutical composition that provides relief from symptoms of allergic rhinitis (abstract) for the advantage of providing portable treatment device for users suffering for rhinitis allergies and its associated symptoms.

Claim(s) 9-10, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaketic (WO 01/089984 A1) in view of Dhuppad et al. (US 9,078,923 B2) in further view of Petit et al. (US 2010/0276457 A1). 
Regarding claim 9, Jaketic as modified discloses the device and composition of claim 1. Jaketic further discloses wherein the dispenser head is defined exteriorly by at least an end wall and a lateral wall, the end wall including the dispensing orifice (the nozzle member 40 has a lateral exterior wall as shown, and includes the orifice 50 embedded in the end wall at the tip of the device; page 10, lines 13-15; figure 5); the dispensing device further including a cap releasably attachable
to the dispenser head for covering at least the dispensing orifice (a removable protective cap 56 fits on the nozzle member 40 that includes the dispensing orifice 50; page 10, lines 13-15; Claim 35, figure 5), but fails to disclose the cap including a sealing sleeve, extending from an interior surface of the cap, that communicates in a seal tight manner with a perimeter of the lateral wall of the dispenser head.
However Petit discloses a cap including a sealing sleeve, extending from an interior surface of the cap, that communicates in a seal tight manner with a perimeter of the lateral wall of the dispenser head (the cap 5 includes a sealing profile in the form of a sleeve 500 that projects from the inside of its top wall 50, and cop-operates in a leak tight manner with the lateral border wall
420 of the head 4; figure 3, 4; paragraph [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaketic with the features of the cap as taught by Petit to provide a dispensing device that includes a sealing sleeve extending from the interior surface of the cap for the advantage of providing precautionary measures to prevent the leakage of residual pharmaceutical compositions from the dispenser head, as well as to further prevent the risk of contaminants and impurities to the contained fluid.

Regarding claim 13, Jaketic discloses a dispensing device and pharmaceutical composition for nasal administration to a human (a dispensing container suitable for storing and dispensing medicament fluid solutions in to a user's nasal passages; page 6, lines 10-15; page 7, lines 1-2; Claim 29), comprising: 
a container (the bottle 32; page 11, lines 21-22; figure 4); 
a dispenser head for dispensing the pharmaceutical composition from the container (a dispensing assembly 34 for dispensing medicament fluid from the bottle; page 10; lines 5-8; Claim 27; figure 3), the dispenser head comprising at least a pump (the pump assembly 38; figure 3, 4; page 10, line 10), a dispensing channel (during use, the inlet port 44 draws fluid in and the outlet port 48 expels fluid out of the pump assembly 38 through the associated tubes 42 and 46, respectively, and thus functions as a channel for expelling fluid; figure 3, 4; page 10, lines 12-13), and a dispensing orifice (a centrally located orifice through which fluid is expelled; page 10, lines 14-15; figure 3), the dispenser head defined exteriorly by at least an end wall and a lateral wall (the nozzle member 40 has a lateral exterior wall as shown, and includes the orifice 50 embedded in the end wall at the tip of the device, and thus functions as a dispensing head; figure 5), the end wall including the dispensing orifice (the orifice 50 embedded in the end wall at the tip of the device; page 10, lines 13-15; figure 5); 
a cap releasably attachable to the dispenser head for covering at least the dispensing orifice (a removable protective cap 56 fits on the nozzle member 40 that includes the dispensing orifice 50; page 10, lines 13-15; Claim 35, figure 5), but fails to disclose the cap including a sealing sleeve, extending from an interior surface of the cap, that communicates in a sea! tight manner with a perimeter of
the lateral wall of the dispenser head, and an aqueous pharmaceutical composition in the container, the composition comprising: 
about 0.001 % w/w to about 0.075% w/w mometasone, an ester thereof, or a salt thereof in particulate form; 
about 0.5% w/w to about 0.8% w/w olopatadine or its salt in dissolved form; and 
a hydrocolloid in an amount sufficient to inhibit phase separation for at least 24 hours when stored at 25 + 2° C. and 60% + 5% relative humidity. 
However, Petit discloses a cap including a sealing sleeve, extending from an interior surface of the cap, that communicates in a seal tight manner with a perimeter of the lateral wall of the dispenser head (the cap 5 includes a sealing profile in the form of a sleeve 500 that projects from the inside of its top wall 50, and co-operates in a leak tight manner with the lateral border wall 420 of the head 4; figure 3, 4; paragraph [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaketic to include the cap features of Petit to provide the cap including a sealing sleeve, extending from an interior surface of the cap, that communicates in a seal tight manner with a perimeter of the lateral wall of the dispenser head for the advantage of providing
precautionary measures to prevent the leakage of residual pharmaceutical compositions from the dispenser head, as well as to further prevent the risk of contaminants and impurities to the contained fluid. 
Moreover, Dhuppal discloses an aqueous pharmaceutical composition (a stable fixed dose aqueous pharmaceutical composition; Claim 1), the composition comprising:
about 0.001 % w/w to about 0.075% w/w mometasone, an ester thereof, or a salt thereof in particulate form (0.001% w/w to about 0.075% w/w mometasone or its salt in particulate form; Claim 1); 
about 0.5% w/w to about 0.8% w/w olopatadine or its salt in dissolved
form (about 0.5% w/w to about 0.8% w/w olopatadine or its salt in dissolved form; Claim 1); and 
a hydrocolloid in an amount sufficient to inhibit phase separation for at least 24 hours when stored at 25 + 2° C. and 60% + 5% relative humidity (a hydrocolloid system in an amount sufficient to inhibit phase separation for at least 24 hours when stored at 25+2° C. and 60% +5% relative humidity; Claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaketic with the pharmaceutical composition of Dhuppal to create a device that can dispense a pharmaceutical composition capable of treating rhinitis in a human (abstract) for the advantage of providing patients a portable device for administering medical treatment in daily life outside clinical settings.

Regarding claim 14, Jaketic as modified discloses the device and composition of claim 13. Jaketic does not explicitly disclose wherein the sealing sleeve extends from a top inside wall of the cap. 
However, Petit discloses wherein the sealing sleeve extends from a top inside wall of the cap (the cap 5 includes a sealing profile in the form of a sleeve 500 that projects from the inside of its top wall 50; figure 3, 4; paragraph [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaketic with the features of the cap of Petit to provide a cap with a sealing sleeve extending from the top wall for the dispensing device for the advantage of providing a simple leakage preventive measure integrated with preexisting elements device.

Regarding claims 10 and 15, Jaketic as modified discloses the device and
composition of claim 9 and 14. Jaketic as modified does not explicitly disclose wherein an inner diameter of a distal end of the sealing sleeve is smaller than an exterior diameter of the lateral wall of the dispenser head, at a point of communication of the sealing sleeve with the lateral wall, to create the seal tight manner when the cap is in the closed position, whereby the distal end of the sealing sleeve is radially deformed. 
However, Petit further discloses wherein an inner diameter of a distal end of the sealing sleeve is smaller than an exterior diameter of the lateral wall of the dispenser head, at a point of communication of the sealing sleeve with the lateral wall, to create the seal tight manner when the cap is in the closed position, whereby the distal end of the sealing sleeve is radially deformed (the sealing profile consisting of a sleeve 520 is deformed in the closed position, and as shown the inner diameter of the sleeve 520 is clearly smaller than the exterior diameter of the lateral dispenser wall 42 to ensure this seal-tight position; figures 3, 4; paragraphs. [0011)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaketic as taught by Petit to provide a sealing mechanism wherein a deformable sealing sleeve of a smaller inner diameter is in contact with larger outer diameter of the lateral wall of the dispensing device for the advantage of providing precautionary measures to prevent the leakage of residual pharmaceutical compositions from the dispenser head, as well as to further prevent the risk of contaminants and impurities to the contained fluid.

Regarding claim 16, Jaketic as modified discloses the device and composition of claim 14. Jaketic fails to disclose further wherein the sealing sleeve has a wall thickness that decreases as the sealing sleeve extends away from the top inside wall of the cap. 
However, Petit discloses wherein the sealing sleeve has a wall thickness that decreases as the sealing sleeve extends away from the top inside wall of the cap (the sleeve 500 is thicker at its base 510 than at its free end 520; figures 3, 4; paragraph [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaketic as taught by Petit to provide sealing sleeve that has decreasing wall thickness as the sealing sleeve extends away from the inside wall of the cap for the advantage of providing substantial solidity and strength to the sleeve base while providing flexibility and seal capacity to the sleeve free end.

Regarding claim 17, Jaketic as modified discloses the device and composition of claim 13. Jaketic fails to disclose further wherein the cap includes, on an interior thereof, one or more protruding tabs that snap fit against the lateral wall of the dispenser head to hold the cap securely on the dispenser head in the closed position. 
However, Petit further discloses wherein the cap includes, on an interior thereof, one or more protruding tabs that snap fit against the lateral wall
of the dispenser head to hold the cap securely on the dispenser head in the closed position (the cap includes snap-fastener means 521 on its lateral wall 52 to hold the cap securely to its dispenser head 4; figure 3; paragraph [0030)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jaketic as taught by Petit to provide snap-fastening means to hold the cap securely to the dispenser head for the advantage ensuring the cap is in its closed position to prevent fluid leakage.

Regarding claim 18, Jaketic as modified discloses the device and composition of claim 13. Jaketic fails to disclose further wherein the pharmaceutical composition has a pH of about 3.3-4.1, and an osmolality in the range of about 200 mOsm/kg to about 400 mOsm/kg. 
However, Dhuppal discloses wherein the pharmaceutical composition has a pH of about 3.3-4.1, and an osmolality in the range of about 200 mOsm/kg to about 400 mOsm/kg (the composition has a pH of about 3.3-4.1, and an osmolality in the range of about 200 mOsm/kg to about 400mOsm/kg; Claim 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaketic as taught by Dhuppal to provide a solution of the aforementioned specific ranges of pH and osmolality for the advantage of ensuring proper dosage measurements for rhinitis treatment in humans, and ensuring comfort of the user.

Regarding claim 20, Jaketic as modified discloses the device and composition of claim 13. Jaketic further discloses wherein the container has an internal bottom (flat bottom portion 96 and the hemispherical wall 98 form the internal bottom; page 15, lines 7-10; figure 4, 11), a center (the lowest central point 74 of the hemispherical wall 98; figures 5, 11), the center located along a longitudinal axis of the container (a hemispherical well 98 projects downwards from a central portion with the central point of the well 98 to be the low point of the container, and thus extends from the longitudinal axis of the container; page 15, lines 7-10; figure 11), the internal bottom including a further angularly deepened well centrally located about the longitudinal axis (a hemispherical well 98 projects downwards from a central portion with the central point of the well 98 to be the low point of the container, and the well 98 extends from the longitudinal axis of the container; page 15, lines 7-10; figure 11), the center being a low point of the internal bottom of the container (a hemispherical well 98 projects downwards from a central portion with the central point of the well 98 to be the low point of the container; page 15, lines 7-10; figure 11), the dispensing device further including a dip tube extending along the longitudinal axis of the container (a dip tube 42 including an inlet port 84 at the distal end 86 position centrally in proximity to the lowest central point 74, and so extending along the longitudinal axis of the container; page 12, lines 11-13; page 15, lines 7-10; figure 4, 11), the dip tube having a proximal end communicating with the dispenser head and an open distal end extending into the well (a dip tube 42 including an inlet port 84 at the distal end 86 position centrally in proximity to the lowest central point within the hemispherical well 98 that projects downwards from a central portion with the central point of the well 98 to be the low point of the container; page 12, lines 11-13; page 15, lines 7-10; figure 4, 11), but fails to discloses wherein the container having a conically shaped internal bottom, wherein the internal bottom is angled downwardly from a side of the container toward a center. 
However, Jaketic discloses a second embodiment wherein the container having a conically shaped internal bottom (the bottle 32 comprises a downwardly-projecting substantially conical bottom wall 72; page 11, lines 21-22; figure 4),
wherein the internal bottom is angled downwardly from a side of the container toward a center (the downwardly-projecting substantially conical bottom wall 72 and tapering interior bottom surface 73 are angled from the side of the container towards the center, page 11, lines 21-22; page12, lines 1-2; figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jaketic with the second embodiment of Jaketic to provide a conically shaped internal bottom that includes a further angularly deepened well for advantage of ensuring the fluid collects at the internal bottom of the container near the dip tube. The combination of the overall sloping bottom and the further sloped center therein provides a two-fold measure of ensuring the device functions properly (by ensuring flow towards dip tube) even if structurally deformed, thereby improving the reliability and lifetime of the device.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaketic (WO 01/89984 A1) in view of Dhuppad et al. (US 9,078,923 B2) in view of Petit et al. (US 2010/0276457 A1) in further view of Veronesi et al. (US 2005/0158247 A1).
Regarding claim 19, Jaketic as modified discloses the device and composition of claim 13. Jaketic further discloses wherein the dispensing device dispenses a precise amount of fluid per actuation (the fluid dispensing apparatus provides a precise dosing for every fluid discharge administered by actuation of the device,
page 3, lines 18-20), but fails to disclose wherein the precise amount of fluid discharged is about 100 uL of the composition per actuation, and wherein a single actuation dispenses about 665 mcg of olopatadine and about 25 mcg or about 50 mcg of mometasone.
However, Veronesi discloses wherein the precise amount of fluid discharged is about 100 ul of the composition per actuation (a nasal spray pharmaceutical formulation is administered by metered pump systems to deliver individual doses of 100 microliters; paragraph [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and composition of Jaketic as taught by Veronesi to provide a dispensing device capable of delivering 100 ul of the composition per actuation for the advantage of ensuring the proper dosage of pharmaceutical composition is administered while ensuring user comfort by minimizing the volume of fluid discharged into the nasal cavity upon use. 
Furthermore, Dhuppal discloses wherein a stable fixed dosed pharmaceutical composition for nasal administration (a pharmaceutical aqueous suspension composition (e.g., contained in a container) for nasal administration to a human; column 5, lines 16-19) to humans comprises about 665 mcg of olopatadine and about 25 mcg or about 50 mcg of mometasone (mometasone furoate monohydrate equivalent to about 50 mcg of mometasone furoate and olopatadine hydrochloride equivalent to about 600 mcg olopatadine, which is about 665 mcg; column 13; lines
8-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and composition of Jaketic as taught by Dhuppal to provide a dispensing device capable of delivering a specific volume of a particular pharmaceutical composition that provides relief from symptoms of allergic rhinitis (abstract) for the advantage of providing portable treatment device for users suffering for rhinitis allergies and its associated symptoms.

Allowable Subject Matter
Claims 2-6 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the closest prior art, Jaketic discloses the well of the internal bottom of the container (a dispensing container suitable for storing and dispensing medicament fluid solutions in to a user's nasal passages with the container having an internal bottom from which a hemispherical well extends longitudinally; page 6, lines 10-15; page 7, lines 1-2, 7-10; Claim 29; figure 11), whereby the internal bottom of the well, at the center, is the low point of the internal bottom of the container (a hemispherical well 98 projects downwards from a central portion with the central point of the well 98 to be the low point of the container, and thus extends from the longitudinal axis of the container; page 15, lines 7-10; figure 11).
In the second closest prior art, US 2007/0233012 A1 to Lerrick et al. discloses the well of the internal bottom of the container (the single 202 chamber includes funnels 112 that function as internal wells at the internal bottom of the container; paragraph [0046] figure 5), whereby the internal bottom of the well, at the center, is the low point of the interna! bottom of the container (the single 202 chamber includes a funne! 112 that allows the spray bottle to draw every last drop of the chambers content, and as indicated from the figure is the low point of the internal bottom of the container; paragraphs {0046}, [0049); figure 5).
In the third closest prior art, US 5,062,549 A to Smith et al. discloses wherein the intemal bottom of the container further includes a groove therein (an inclined bottom 14 that characterizes the trough 38, thereby considered to be a groove; column 2, lines 30-45; figure 3), the groove further deepening an internal bottom of the container (the inclined bottom 14 deepens the internal bottom of the container; column 2, lines 30-45; figure 3), the groove extending across the longitudinal axis of the container (the trough 18 is characterized by the V-shaped bottom, and therefore extends across the longitudinal axis of the container; column 2, lines 30-45; figure 3).
Jaketic, Lerrick, Smith, and the references of record fail to disclose wherein at least the well of the internal bottom of the container further includes a groove therein, the groove further deepening an internal bottom of the well, the groove extending across the longitudinal axis of the container, whereby the internal bottom of the well, at the center, is the low point of the internal bottom of the
container in combination with the previously recited conically shaped internal bottom and further angulary deepened well centrally located about the longitudinal axis. 
It would not have been obvious to one of ordinary skill in the art to have employed this system, because none of the references disclose the cumulative features while still allowing for a plausible motivation to combine said references. While Jaketic and Lerrick both disclose a further angularly deepened well, neither disclose wherein the further angularly deepened well contains any sort of groove structure. While Smith discloses a groove within a fluid dispensing container, it does not disclose any manner of angularly deepened well at the internal bottom of the container, nor is the center of the internal bottom of the well the low point of the container, as there are a number of low points among the entire trough-groove structure. It would not have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Jaketic or Lerrick with the device of Smith to include a groove within the further angularly deepened well, as it
would provide no foreseeable superior functionality to the unmodified device. Furthermore, the groove disclose by Smith is not specifically oriented so that groove defines the lowest point of the internal bottom of the fluid containing structure. The references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over their present functionality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785